DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/17/2021.  Claims 1, 3-8, 10-16, and 18-20 are still pending in the application.

Allowable Subject Matter
Claims 1, 3-8, 10-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "communicating, by the network side device, with the terminal device according to the target scheduling rule; and, wherein determining, by the network side device, the target scheduling rule from N scheduling rules comprises: determining, by the network side device, based on a correspondence between parameter information and a scheduling rule, the scheduling rule as the target scheduling rule, wherein the parameter information comprises at least one of a subcarrier spacing used when the network side device communicates with the terminal device and a quantity of symbols occupied by a minimum scheduling time unit that are used when the network side device communicates with the communications device," as recited in group claims 1, 3-7; and "communicating, by the terminal device, with the network side device according to the target scheduling rule; and, wherein determining, by the terminal device, the target scheduling rule comprises: determining, by the terminal device, that the target scheduling rule is a scheduling rule corresponding to parameter information used when the terminal device communicates with the network side device, wherein the parameter information comprises at least one of a subcarrier spacing used when the network side device communicates with the terminal device and a quantity of symbols occupied by each minimum scheduling time unit," as recited in group claims 9, 10-15; and "a communications unit, configured to communicate with the terminal device according to the target scheduling rule; and, wherein the processing unit is configured to: determine, by the network side device based on a correspondence between parameter information and a scheduling rule, the scheduling rule as the target scheduling rule, wherein the parameter information comprises at least one of a subcarrier spacing used when the network side device communicates with the terminal device and a quantity of symbols occupied by a minimum scheduling time unit that are used when the network side device communicates with the communications device," as recited in group claims 16, and 18-20, structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 16, 2021